        Case 1:19-cv-11311-JSR Document 19 Filed 02/27/20 Page 1 of 4   1
     k232AmeC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    AMERICAN CIVIL LIBERTIES
     UNION,
4
                      Plaintiff,                   New York, N.Y.
5
                 v.                                19 Civ. 11311(JSR)
6
     U.S. CUSTOMS AND BORDER
7    PROTECTION, U.S. IMMIGRATION
     AND CUSTOMS ENFORCEMENT,
8
                      Defendants.
9
     ------------------------------x               Conference
10
                                                   February 3, 2020
11                                                 11:40 a.m.

12   Before:

13                            HON. JED S. RAKOFF,

14                                                 District Judge

15

16
                                   APPEARANCES
17

18   NATHAN FREED WESSLER
     ALEXIA RAMIREZ
19   ROBERT HODGSON
          Attorneys for Plaintiff
20

21   GEOFFREY S. BERMAN
          United States Attorney for the
22        Southern District of New York
     CASEY KYUNG-SE LEE
23        Assistant United States Attorney

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cv-11311-JSR Document 19 Filed 02/27/20 Page 2 of 4        2
     k232AmeC

1              (Case called)

2              THE DEPUTY CLERK:     Will the parties please identify

3    themselves for the record.

4              MR. WESSLER:    Good morning, your Honor.       Nathan Freed

5    Wessler for plaintiff ACLU.

6              MS. RAMIREZ:    Alexia Ramirez for ACLU.

7              MR. HODGSON:    Robert Hodgson for ACLU.

8              MR. LEE:    Good morning, your Honor.      Casey Lee for the

9    defendants.

10             THE COURT:    Good morning.

11             Do you have a proposed schedule?

12             MR. LEE:    I believe we do, your Honor.       So I believe

13   that we currently have a proposal whereby defendants will

14   report the results of their searches, they are currently

15   performing new searches in response to plaintiff's FOIA

16   request, and all of that information by February 17.

17             THE COURT:    Okay.

18             MR. LEE:    Defendant ICE is able to make an initial

19   production by March 3.      Currently Customs and Border Protection

20   is, unfortunately, still in the midst of trying to understand

21   its volume of responsive records and at this time is unable to

22   commit to a specific production.

23             THE COURT:    Well, we are just going to have to set a

24   date.   Whether they commit or not is of no interest to me.

25   This is a court of law.      We need an exact date, so we will set


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cv-11311-JSR Document 19 Filed 02/27/20 Page 3 of 4      3
     k232AmeC

1    a date for them to respond, which is March 3.

2              MR. LEE:    Understood, your Honor.

3              THE COURT:    Anything else?

4              MR. LEE:    Not from the government.

5              THE COURT:    Okay.   Eventually is there going to be a

6    summary judgment?

7              MR. LEE:    That is our expectation.

8              THE COURT:    So let's set a date for that.       Both sides

9    presumably will be filing summary judgment in this kind of

10   case, so moving papers on March 23, reply papers on April 6 --

11   excuse me, answering papers on April 6, reply papers on April

12   13, and we will have an oral argument on April 20 at 10 a.m.

13             MR. LEE:    Your Honor, I would like to propose, given

14   that we still don't know the volume of records yet, that we --

15             THE COURT:    I propose that the government pay greater

16   attention to this request and find out the volume.          That

17   doesn't seem to me to be a very difficult thing in this whole

18   electronic age.    In everyday cases involving corporations, they

19   can tell me in 24 hours or less what the volume is.          Is the

20   government that technologically backward?

21             MR. LEE:    No, your Honor.

22             THE COURT:    Good.   I stick by my schedule and that

23   will be enforced.

24             MR. LEE:    Understood, your Honor.

25             THE COURT:    Anything else?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cv-11311-JSR Document 19 Filed 02/27/20 Page 4 of 4       4
     k232AmeC

1              MR. WESSLER:    Your Honor, we don't expect to be

2    seeking discovery, but because --

3              THE COURT:    I don't expect you will be seeking

4    discovery either, so don't waste my time on that except the

5    most extreme circumstances.

6              MR. WESSLER:    Your Honor, I just -- we don't think

7    there is a need to set a schedule for that now, but I just want

8    to note that CBP initially told us twice that they conducted

9    searches and found no responsive records.         We find that to be

10   completely incredible.      We would just like to note that if a

11   similar response comes back from them, we may think it is

12   appropriate to ask for the court's leave to seek limited to

13   discovery on how they conducted the search.

14             THE COURT:    My usual practice in that situation is to

15   have the person who is saying that come into court under oath,

16   and I question them.

17             MR. WESSLER:    Understood, your Honor.

18             THE COURT:    Anything else?

19             MR. LEE:    Not from defendants, your Honor.

20             THE COURT:    Very good.    Thanks a lot.

21                                    - - -

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
